In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00058-CV




   IN THE INTEREST OF A.A. AND A.A., CHILDREN




         On Appeal from the County Court at Law
                 Lamar County, Texas
                 Trial Court No. 90069




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION

         The sole question posed in this appeal from the termination of Mother’s parental rights to

her children, A.A. and A.A., is whether the trial court had jurisdiction when it terminated those

rights.1 Because the trial court had jurisdiction, we affirm the termination.

         The Department of Family and Protective Services brought a petition for protection of a

child, for conservatorship, and for the termination of Mother’s parental rights. Following a

bench trial, the trial court found that termination of the parent-child relationship was in the

children’s best interests, and it terminated Mother’s parental rights pursuant to Section

161.001(b)(1), grounds (D), (E), (I), (N), (O) and (P).                        See TEX. FAM. CODE ANN. §

161.001(b)(1)(D), (E), (I), (N), (O), (P). Mother appeals, maintaining that, although the trial

court properly extended, by 180 days, the one-year deadline for disposition of the case, it did not

dispose of the case within that extended period of time. Mother therefore contends that the trial

court was without jurisdiction to terminate her parental rights to her children.2 We disagree and

affirm the trial court’s judgment.

         The controlling statutory language is in Section 263.401 of the Texas Family Code:

         (a)     Unless the court has commenced the trial on the merits or granted an
         extension under Subsection (b) or (b-1), on the first Monday after the first
         anniversary of the date the court rendered a temporary order appointing the
         department as temporary managing conservator, the court’s jurisdiction over the
         suit affecting the parent-child relationship filed by the department that requests

1
 To protect the children’s privacy, we refer to appellant as Mother and to the children by initials. See TEX. R. APP. P.
9.8(b)(2).
2
 At trial, Mother made no objection to the trial court’s alleged lack of jurisdiction. However, “[j]urisdiction may be
raised for the first time on appeal by the parties or by the appellate court.” See In re A.W., 623 S.W.3d 519, 521
(Tex. App.—Waco 2021, no pet.) (citing Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 445 (Tex.
1993).
                                                           2
       termination of the parent-child relationship or requests that the department be
       named conservator of the child is terminated and the suit is automatically
       dismissed without a court order. Not later than the 60th day before the day the
       suit is automatically dismissed, the court shall notify all parties to the suit of the
       automatic dismissal date.

       (b)      Unless the court has commenced the trial on the merits, the court may not
       retain the suit on the court’s docket after the time described by Subsection (a)
       unless the court finds that extraordinary circumstances necessitate the child
       remaining in the temporary managing conservatorship of the department and that
       continuing the appointment of the department as temporary managing conservator
       is in the best interest of the child. If the court makes those findings, the court may
       retain the suit on the court’s docket for a period not to exceed 180 days after the
       time described by Subsection (a). If the court retains the suit on the court’s
       docket, the court shall render an order in which the court:

              (1)     schedules the new date on which the suit will be automatically
              dismissed if the trial on the merits has not commenced, which date must
              be not later than the 180th day after the time described by Subsection (a);

              (2)     makes further temporary orders for the safety and welfare of the
              child as necessary to avoid further delay in resolving the suit; and

              (3)    sets the trial on the merits on a date not later than the date specified
              under Subdivision (1).

TEX. FAM. CODE ANN. § 263.401(a), (b) (Supp.) (emphasis added). Here, the Department was

granted temporary managing conservatorship of the children on January 26, 2021. At that point

in the proceedings, the deadline for dismissal would have been the first Monday following

Wednesday, January 26, 2022, which was Monday, January 31, 2022. See id.

       On November 3, 2021, the trial court entered a permanency hearing order before final

order in which it found that, pursuant to Section 263.401(b), there existed “extraordinary

circumstances” that required the children to remain in the temporary managing conservatorship

of the Department and that it was in the children’s best interests to make that finding. See TEX.

                                                 3
FAM. CODE ANN. § 263.401(b). Based on those extraordinary circumstances, the trial court

ordered an extension of not more than 180 days and retained the case on its docket. The trial

court correctly determined in its order that the new dismissal date would be July 30, 2022. On

July 27, 2022, the trial court commenced and concluded the trial on the merits, some three days

before the dismissal date of July 30, 2022. Consequently, the trial court retained its jurisdiction

to enter its order terminating Mother’s parental rights.

       Yet, Mother contends that the case was not concluded within the 180-day extension of

the disposition deadline. Mother calculates the relevant date as follows: “An initial order was

entered on January 26, 2021, the one-year and 180 days extended deadline therefore ended on

July 26, 2022, and the trial commenced . . . July 27, 2022.” Consequently, according to Mother,

the trial court lost jurisdiction one day before the commencement of trial. We disagree.

       Mother overlooks the language in Section 263.401(a) stating that the initial dismissal

deadline falls on the first Monday following the one-year anniversary of the entry of the order

granting the Department temporary managing conservatorship of the children, which, in this

case, was Monday, January 31, 2022. See TEX. FAM. CODE ANN. § 263.401(a). It was from that

date that the extension of 180 days was counted, resulting in the July 30, 2022, deadline. This is

made evident by the reference to subsection (b), which states that “the court may retain the suit

on the court’s docket for a period not to exceed 180 days after the time described by Subsection

(a).” TEX. FAM. CODE ANN. § 263.401(b) (emphasis added).




                                                 4
       Because the trial on the merits commenced, and was disposed of, before the extended

dismissal deadline of July 30, 2022, the trial court had jurisdiction to enter the order terminating

Mother’s parental rights to her children, A.A. and A.A. We overrule Mother’s point of error.

       We affirm the trial court’s judgment.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:        November 1, 2022
Date Decided:          November 9, 2022




                                                 5